Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 13, 2013

among

GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.

AND CERTAIN AFFILIATED ENTITIES, collectively as Borrower

and

The Lenders Party Hereto

and

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

BANK OF AMERICA, N.A.,

as Syndication Agent

and

REGIONS BANK, FIFTH THIRD BANK AND UNION BANK, N.A.,

collectively, as Co-Documentation Agents

 

 

 

KEYBANC CAPITAL MARKETS AND MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED,

AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Classification of Loans and Borrowings

     19   

SECTION 1.03 Terms Generally

     19   

SECTION 1.04 Accounting Terms; GAAP

     19   

SECTION 1.05 Designation of Lead Borrower as Agent for Borrower

     19   

ARTICLE II The Credits

     20   

SECTION 2.01 Commitments

     20   

SECTION 2.02 Loans and Borrowings

     20   

SECTION 2.03 Requests for Revolving Borrowings

     21   

SECTION 2.04 Reserved

     22   

SECTION 2.05 Reserved

     22   

SECTION 2.06 Funding of Borrowings

     22   

SECTION 2.07 Interest Elections

     22   

SECTION 2.08 Termination, Reduction and Increase of Commitments

     23   

SECTION 2.09 Repayment of Loans; Evidence of Debt

     24   

SECTION 2.10 Prepayment of Loans

     25   

SECTION 2.11 Fees

     25   

SECTION 2.12 Interest

     26   

SECTION 2.13 Alternate Rate of Interest

     27   

SECTION 2.14 Increased Costs

     27   

SECTION 2.15 Break Funding Payments

     28   

SECTION 2.16 Taxes

     29   

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     30   

SECTION 2.18 Mitigation Obligations; Replacement of Lenders

     31   

SECTION 2.19 Extension

     32   

SECTION 2.20 Defaulting Lenders

     33   

ARTICLE III Representations and Warranties

     35   

SECTION 3.01 Organization; Powers

     35   

SECTION 3.02 Authorization; Enforceability

     35   

SECTION 3.03 Governmental Approvals; No Conflicts

     35   

SECTION 3.04 Financial Condition; No Material Adverse Change

     35   

SECTION 3.05 Properties

     36   

SECTION 3.06 Intellectual Property

     37   

SECTION 3.07 Litigation and Environmental Matters

     37   

SECTION 3.08 Compliance with Laws and Agreements

     39   

SECTION 3.09 Investment and Holding Company Status

     39   

SECTION 3.10 Taxes

     39   

SECTION 3.11 ERISA

     39   

SECTION 3.12 Disclosure

     40   

SECTION 3.13 Insurance

     40   

SECTION 3.14 Margin Regulations

     40   

SECTION 3.15 Subsidiaries; REIT Qualification

     40   

 

i



--------------------------------------------------------------------------------

ARTICLE IV Conditions

     40   

SECTION 4.01 Effective Date

     40   

SECTION 4.02 Each Credit Event

     41   

ARTICLE V Affirmative Covenants

     42   

SECTION 5.01 Financial Statements; Ratings Change and Other Information

     42   

SECTION 5.02 Financial Tests

     43   

SECTION 5.03 Notices of Material Events

     44   

SECTION 5.04 Existence; Conduct of Business

     44   

SECTION 5.05 Payment of Obligations

     44   

SECTION 5.06 Maintenance of Properties; Insurance

     45   

SECTION 5.07 Books and Records; Inspection Rights

     47   

SECTION 5.08 Compliance with Laws

     47   

SECTION 5.09 Use of Proceeds

     47   

SECTION 5.10 Fiscal Year

     48   

SECTION 5.11 Environmental Matters

     48   

SECTION 5.12 Property Pool

     49   

SECTION 5.13 Further Assurances

     50   

SECTION 5.14 Partial Releases

     50   

SECTION 5.15 Parent Covenants

     51   

SECTION 5.16 World Kitchen Mortgaged Property

     51   

ARTICLE VI Negative Covenants

     52   

SECTION 6.01 Liens

     52   

SECTION 6.02 Fundamental Changes

     53   

SECTION 6.03 Investments, Loans, Advances and Acquisitions

     53   

SECTION 6.04 Hedging Agreements

     54   

SECTION 6.05 Restricted Payments

     54   

SECTION 6.06 Transactions with Affiliates

     54   

SECTION 6.07 Parent Negative Covenants

     54   

SECTION 6.08 Restrictive Agreements

     54   

SECTION 6.09 Indebtedness

     55   

SECTION 6.10 Management Fees

     55   

SECTION 6.11 Leases

     55   

ARTICLE VII Events of Default

     56   

ARTICLE VIII The Administrative Agent

     59   

ARTICLE IX Miscellaneous

     60   

SECTION 9.01 Notices

     60   

SECTION 9.02 Waivers; Amendments

     61   

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     62   

SECTION 9.04 Successors and Assigns

     63   

SECTION 9.05 Survival

     66   

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several

     66   

 

ii



--------------------------------------------------------------------------------

SECTION 9.07 Severability

     67   

SECTION 9.08 Right of Setoff

     67   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     67   

SECTION 9.10 WAIVER OF JURY TRIAL

     68   

SECTION 9.11 Headings

     69   

SECTION 9.12 Confidentiality

     69   

SECTION 9.13 Interest Rate Limitation

     69   

SECTION 9.14 USA PATRIOT Act

     70   

SECTION 9.15 Bridge Loans

     70   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01    –    Commitments Schedule 3.05(f)        –    Earthquake or
Seismic Area Schedule 3.07    –    Litigation Disclosure Schedule 3.15    –   
Subsidiaries Schedule 5.12    –    Pool Schedule 6.01    –    Existing Liens
EXHIBITS:       Exhibit A    –    Form of Assignment and Acceptance Exhibit B   
–    Form of Compliance Certificate Exhibit C    –    Form of Guaranty Exhibit D
   –    Form of Note Exhibit E    –    Form of Borrowing Request/Interest Rate
Election Exhibit F    –    Joinder Agreement Exhibit G    –    Form of Borrowing
Base Certificate

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of

June 13, 2013, among

GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.

AND CERTAIN AFFILIATED ENTITIES, collectively as Borrower,

the LENDERS party hereto,

KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent,

and

KEYBANC CAPITAL MARKETS and MERRILL LYNCH, PIERCE, FENNER & SMITH,

as Joint Bookrunner and Joint Lead Arranger

and

BANK OF AMERICA, N.A.,

As Syndication Agent

and

REGIONS BANK, FIFTH THIRD BANK AND UNION BANK, N.A.,

collectively, as Co-Documentation Agents

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve, to be adjusted to reflect rental revenue and applicable
operating expenses related to assets acquired during the calendar quarter
reported as if such assets had been owned as of the first day of such quarter.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurodollar Spread”:

 

Total Leverage Ratio

   Eurodollar
Spread     ABR
Spread  

Less than or equal to 50%

     1.75 %      0.75 % 

Greater than 50% and less than or equal to 55%

     2.00 %      1.00 % 

Greater than 55% and less than or equal to 60%

     2.25 %      1.25 % 

Greater than 60%

     2.50 %      1.50 % 

The Applicable Rate shall be adjusted (a) quarterly upon delivery of the
Compliance Certificate pursuant to Section 5.01(d), and (b) in accordance with
the Compliance Certificate delivered in connection with the addition or release
of a Mortgaged Property to the Pool, upon such admission or release.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.17(f).

“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties by an MAI appraiser satisfactory to the Administrative Agent. Each
Appraisal must comply with all Legal Requirements and, unless specifically
provided to the contrary in this Agreement, must be in form and substance
satisfactory to the Administrative Agent.

“Appraised Value” means the “as is” value of Real Property, as set forth in the
Appraisal for such Real Property. For a Mortgaged Property whereby an existing
lease is being amended to extend the term of such lease or expand the premises
covered by such lease pursuant to an Approved Lease, Appraised Value shall be
the hypothetical or stabilized value, as set forth in the Appraisal for such
Mortgaged Property, provided however, that such Appraisal shall reflect the
terms of such Approved Lease in all material respects, as approved by the
Administrative Agent.

 

- 2 -



--------------------------------------------------------------------------------

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Approved Lease” has the meaning set forth in Section 6.11.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, collectively, Griffin Capital Essential Asset Operating
Partnership, L.P., a Delaware limited partnership, Will Partners REIT, LLC, a
Delaware limited liability company, The GC Net Lease (Beaver Creek) Investors,
LLC, a Delaware limited liability company, The GC Net Lease (GV Quebec Court)
Investors, LLC, a Delaware limited liability company, The GC Net Lease (Renton)
Investors, LLC, a Delaware limited liability company, The GC Net Lease (Houston
Enclave) Investors, LLC, a Delaware limited liability company, The GC Net Lease
(Charlotte) Investors, LLC, a Delaware limited liability company, The GC Net
Lease (Phoenix Chandler) Investors, LLC, a Delaware limited liability company
and any other Person who from time to time becomes a “Borrower” as required by
Section 5.12.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof including, without limitation, Section 5.16, the following: the
lesser of (a) Pool LTV Ratio multiplied by the Pool Value; or (b) a loan amount
which would provide a Pool DSCR of 1.35:1.00.

“Borrowing Base Certificate” has the meaning set forth in Section 5.01(d) hereof
and a form of which is attached hereto as Exhibit G.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Bridge Loan” has the meaning set forth in Section 9.15.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.25 per square foot for each office or educational property owned by a
Borrower or the Parent (or a Subsidiary thereof) and $0.10 per square foot for
each warehouse, industrial or distribution property owned by a Borrower or the
Parent (or a Subsidiary thereof), with such required Capital Expenditure Reserve
being (a) pro-rated

 

- 3 -



--------------------------------------------------------------------------------

based on the applicable proportionate uses for any mixed use property (unless
the mixed use is de minimus) and (b) reduced based on the amount of capital
reserves either funded by a tenant of such property owned by a Borrower or the
Parent (or a Subsidiary thereof) or funded into a reserve which is available to
the Borrower or the Parent (or a Subsidiary thereof) to cover capital
expenditures that such entity is responsible for at such property.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Parent nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Parent by any Person or
group; or (d) the replacement, removal or resignation of Griffin Capital
Corporation or an Affiliate thereof as asset manager and advisor to the Borrower
and the Parent.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be, which Collateral shall secure the Obligations
and the Hedging Obligations on a pari passu basis.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$190,000,000.00.

 

- 4 -



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning set forth in Section 5.01(d) hereof and
a form of which is attached hereto as Exhibit B.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.

“Cost” means (a) acquisitions costs or (b) in the case of a Mortgaged Property
whereby an existing lease is being amended to expand the premises covered by
such lease pursuant to an Approved Lease, the sum of acquisition costs plus
costs incurred to complete such expansion, as approved by the Administrative
Agent.

“Cost To Repair” has the meaning set forth in Section 5.06(d).

“Credit Party” means each Borrower and each Guarantor.

“Current Survey” shall mean the boundary survey of each of the Mortgaged
Properties that is more particularly described on Schedule 1.01 hereto.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the Bankruptcy Code and all
amendments thereto, as are in effect from time to time during the term of this
Agreement.

“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed and security
agreement covering the Mortgaged Properties, as amended, modified, restated or
supplemented from time to time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment, within
two (2) Business Days of the date required to be funded by it hereunder; (b) has
notified the Borrower or Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan is not or cannot be satisfied) or under other
agreements in which it commits to extend credit; (c) has failed, within two
(2) Business Days after written request by the Administrative Agent or a
Borrower (and the Administrative Agent has received a copy of such request), to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has: (i) become the subject of a proceeding under any Debtor
Relief Law; (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; or (iii) in the
good faith determination of the Administrative Agent, taken any material action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of

 

- 5 -



--------------------------------------------------------------------------------

the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority; provided,
further, that such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) to the extent expressly subordinated
to the Loans, asset management fees, plus or minus (d) to the extent included in
the determination of net income, any gains or losses from sales of assets, any
extraordinary losses or gains resulting from sales or payment of Indebtedness,
acquisition expenses and fees, the effect of any straight-line rents or in-place
lease valuation amortization, amortization of debt premium or discount, in each
case, as determined on a consolidated basis in accordance with GAAP, and
including (without duplication) the Equity Percentage of EBITDA for the
Borrower’s Unconsolidated Affiliates, plus or minus (e) non-recurring income or
expense items or extraordinary gains or losses, subject to the reasonable
approval of Administrative Agent, (f) the amount by which general and
administrative expenses (G&A”) exceeds a stabilized G&A budget as approved by
the Administrative Agent on an annual basis, plus (g) the net operating income
for such calendar quarter from assets acquired during such calendar quarter as
if such assets had been owned as of the first day of such quarter.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Mortgaged Properties
regarding compliance with any Legal Requirements related to environmental
matters and accompanied by a reliance letter satisfactory to the Administrative
Agent. Each Environmental Assessment must comply with all Legal Requirements.

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or
(iii) the violation, or alleged violation, of any Environmental Laws or
Environmental Permits of or from any Governmental Authority relating to
environmental matters connected with any property owned, leased or operated by
the Borrower or any of its Subsidiaries.

“Environmental Indemnity” means, collectively, the Thirteenth Amended and
Restated Environmental Indemnity dated of even date herewith executed by the
Borrower and Guarantor and

 

- 6 -



--------------------------------------------------------------------------------

delivered to the Administrative Agent, as amended, modified, restated or
supplemented from time to time.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§ 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of
(a) Borrower’s nominal capital ownership interest in the Unconsolidated
Affiliate as set forth in the Unconsolidated Affiliate’s organizational
documents, and (b) Borrower’s economic ownership interest in the Unconsolidated
Affiliate, reflecting Borrower’s share of income and expenses of the
Unconsolidated Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the

 

- 7 -



--------------------------------------------------------------------------------

minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall require, duly authorized by the
Borrower to give notice of and to perfect or continue perfection of the Lenders’
security interest in all Collateral.

 

- 8 -



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of the
Parent’s Adjusted EBITDA and the Borrower’s Adjusted EBITDA for the immediately
preceding calendar quarter; to (b) all of the principal due and payable
(excluding principal due at maturity) and principal paid on the Parent’s
Indebtedness and on the Borrower’s Indebtedness (including scheduled payments on
Capital Lease Obligations), plus all of the Parent’s and the Borrower’s Interest
Expense calculated as if the related Indebtedness was in place as of the
beginning of such period (except with respect to the Interest Expense for the
Bridge Loan which shall be calculated on an actual basis), plus the aggregate of
all cash dividends payable on the preferred stock of the Parent or any of its
Subsidiaries, in each case for the period used to calculate Adjusted EBITDA, all
of the foregoing calculated without duplication.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means a guaranty in the form of Exhibit C attached hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

- 9 -



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to the Parent, any Borrower or any
Subsidiary of the Parent or a Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent.

“Historical Value” shall mean the allocated purchase price (as reasonably
approved by Administrative Agent for any multi-property acquisition) of Real
Property (including improvements) and Transaction Costs, in accordance with
GAAP, plus the cost of subsequent capital improvements completed as required
under a lease or lease amendment (including construction costs for property
under construction or development) made by the Borrower, less any provision for
losses, all determined in accordance with GAAP. If the Real Property is
purchased as a part of a group of properties, the Historical Value shall be
calculated based upon a pro rata allocation of the aggregate purchase price by
the Borrower based on the Appraised Value.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations contingent or otherwise, of such Person with
respect to any Hedging Agreements (calculated on a mark-to-market basis as of
the reporting date), and (l) payments received in consideration of sale of an
ownership interest in Borrower when the interest so sold is determined, and the
date of delivery is, more than one (1) month after receipt of such payment and
only to the extent that the obligation to deliver such interest is not payable
solely in such interest of such Person. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP, and including (without duplication)
the Equity Percentage of Indebtedness for the Borrower’s Unconsolidated
Affiliates.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Coverage Ratio” shall mean the ratio of (a) the sum of the Parent’s
Adjusted EBITDA and the Borrower’s Adjusted EBITDA for the immediately preceding
calendar quarter to (b) all Interest Expense of the Borrower and the Parent for
such period calculated as if the related Indebtedness was in place as of the
beginning of such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean all of a Person’s paid, accrued or capitalized
interest expense on such Person’s Indebtedness (whether direct, indirect or
contingent, and including, without limitation,

 

- 10 -



--------------------------------------------------------------------------------

interest on all convertible debt), and including (without duplication) the
Equity Percentage of Interest Expense for the Borrower’s (or the Parent’s)
Unconsolidated Affiliates.

“Interest Payment Date” means the first Business Day of each calendar month.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“KeyBank” means KeyBank, National Association, in its individual capacity.

“Lead Borrower” means Griffin Capital Essential Asset Operating Partnership,
L.P., a Delaware limited partnership.

“Leasing Reserve Account” means an account held with Administrative Agent into
which Borrower shall deposit the funds required to be deposited pursuant to
Section 5.16 hereof.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the rate for U.S. dollar deposits for the
subject Interest Period as shown on Reuters LIBOR01 Page or any successor
service in Dow Jones Markets (formerly Telerate Page 3750) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, however, that if such rate does not then appear on Reuters
LIBOR01 Page or any successor service, the “London Interbank Offered Rate”
applicable to a particular Interest Period shall mean a rate per annum equal to
the rate at which U.S. dollar deposits in an amount approximately equal to the
subject loan, and with maturities of equal to such Interest Period, are offered
in immediately available funds in the London Interbank Market to the London
office of the Administrative Agent by leading banks in the Eurodollar market at
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the

 

- 11 -



--------------------------------------------------------------------------------

same economic effect as any of the foregoing) relating to such asset; (c) the
filing under the Uniform Commercial Code or comparable law of any jurisdiction
of any financing statement naming the owner of the asset to which such Lien
relates as debtor; (d) any other preferential arrangement of any kind or nature
whatsoever intended to assure payment of any Indebtedness or other obligation;
and (e) in the case of securities, any purchase option, call or similar right of
a third party with respect to such securities, including any dividend
reinvestment or redemption plans.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Deed of
Trust, the Financing Statements, the Environmental Indemnity, the Subordination
of Management Fees, and all other instruments, agreements and written
obligations executed and delivered by any of the Credit Parties in connection
with the transactions contemplated hereby.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time, Lenders that are not Defaulting Lenders
having Revolving Credit Exposures and unused Commitments representing in excess
of fifty percent (50%) of the sum of the total Revolving Credit Exposures and
unused Commitments (excluding the Revolving Credit Exposures and unused
Commitments of such Defaulting Lenders) at such time.

“Management Company” means, collectively, Griffin Capital Essential Asset
Property Management, LLC and/or Griffin Capital Essential Asset Advisor, LLC.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Borrower
and its Subsidiaries, other than owners of Mortgaged Properties, and the
Guarantor, taken as a whole, or (ii) any owner of a Mortgaged Property, (b) the
ability of any of the Credit Parties to perform their obligations under the Loan
Documents or (c) the rights of or benefits available to the Administrative Agent
or the Lenders under the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means June 13, 2016, as the same may be extended in accordance
with Section 2.19.

“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the aggregate Commitments or (b) the aggregate Borrowing Base
Availability.

“Maximum Rate” shall have the meaning set forth in Section 9.13.

“Monee Property” shall have the meaning set forth in Section 5.16.

“Monee Replacement Lease” means the execution of a lease with one or more
replacement tenants covering eighty-five percent (85%) of the space in the Monee
Property in accordance with the terms of Section 6.11 hereof.

“Mortgaged Properties” means the Real Property described on Schedule 5.12
attached hereto and together with any additional property, whether now existing
or hereafter acquired, which is or is to

 

- 12 -



--------------------------------------------------------------------------------

become subject to the Liens of a Deed of Trust in accordance with this Agreement
which shall meet each of the following criteria:

(a) such property is an office, industrial or warehouse/distribution property
(or mixed use thereof), or such other use as the Majority Lenders may approve,
located in the United States;

(b) such property is 100% leased to and occupied by a single-tenant user under a
triple net or absolute triple net lease which, at the time such property becomes
subject to the Lien of a Deed of Trust in accordance with this Agreement, has a
minimum remaining lease term of no less than five (5) years unless otherwise
approved or deemed approved by the Required Lenders and provides no early lease
termination or contraction options within such five (5) year period at tenant’s
discretion unless otherwise approved by Majority Lenders (Administrative Agent
hereby acknowledging that the Mortgaged Properties owned by The GC Net Lease
(Phoenix Chandler) Investors, LLC and The GC Net Lease (Renton) Investors, LLC
have previously been approved);

(c) such property is free of any material environmental or structural defect
unless otherwise approved by Majority Lenders;

(d) such property is insured in form and substance satisfactory to
Administrative Agent;

(e) such property is (i) wholly owned 100% by a Borrower in fee or (ii) leased
pursuant to a ground lease approved by the Administrative Agent; and

(f) such property has been approved for inclusion in the Pool by the
Administrative Agent and the Required Lenders in their sole discretion.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, but excluding any early lease termination penalties
during the determination period, excluding the effect of straight-line rents,
less (b) an amount equal to all costs and expenses (excluding Interest Expense,
depreciation and amortization expense, and any expenditures that are capitalized
in accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period; provided, however, that the amount for the expenses for
the management of a property included in clause (b) above shall be set at the
greater of actual or three percent (3%) of the amount provided in clause
(a) above, less (c) the Capital Expenditure Reserve. Net Operating Income shall
be calculated based on the immediately preceding calendar quarter unless the
Real Property has not been owned by the Borrower or its Subsidiaries for the
entirety of such calendar quarter, in which event Net Operating Income shall be
grossed up for such ownership period. Net Operating Income shall be calculated
on a consolidated basis in accordance with GAAP but netting out non-cash
operating items such as straight-line rents and above and below market lease
assets and liabilities and other non-cash items, and the amortization of
acquired in place lease valuations and including (without duplication) the
Equity Percentage of Net Operating Income for the Borrower’s Unconsolidated
Affiliates. For any non-wholly owned properties, Net Operating Income and
Indebtedness shall be adjusted for Borrower’s pro rata share.

 

- 13 -



--------------------------------------------------------------------------------

“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent and/or any Lender arising under or
otherwise with respect to any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.

“Parent” means Griffin Capital Essential Asset REIT, Inc., a Maryland
corporation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(c) deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(d) the Title Instruments, Liens and other matters described in the Title
Insurance Policy;

(e) uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary; and

(f) landlords’ liens for rent not yet due and payable;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such

 

- 14 -



--------------------------------------------------------------------------------

obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in Subsidiaries and Unconsolidated Affiliates made in accordance
with this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pool” has the meaning set forth in Section 5.12.

“Pool Debt Service” means, on any date of borrowing request, an amount equal to
the annual principal and interest payment sufficient to amortize in full during
a thirty (30) year period, a loan in an amount equal to the amount of the Loan,
calculated using an interest rate equal to the greatest of: (1) the then current
annual yield on ten (10) year obligations issued by the United States Treasury
on the Business Day immediately prior to the date of borrowing request plus two
and one-half percent (2.50%), (b) the actual effective interest rate then in
effect under this Agreement, or (3) seven percent (7%).

“Pool DSCR” means the ratio of (i) the aggregate annualized Net Operating Income
from the Mortgaged Properties to (ii) Pool Debt Service.

“Pool LTV Ratio” means:

(a) Sixty-five percent (65%) if: (i) no single Mortgaged Property represents
greater than twenty-five percent (25%) of the Pool Value, (ii) no Mortgaged
Properties which share the same tenant represent greater than twenty-five
percent (25%) of the Pool Value in the aggregate, (iii) eight (8) or more
Mortgaged Properties are in the Pool, and (iv) the difference between Pool Value
and the outstanding principal balance of the Loans is no less than Fifty Million
Dollars ($50,000,000.00); or

(b) Sixty percent (60%) if: (i) no single Mortgaged Property represents greater
than thirty-five percent (35%) of Pool Value and (ii) no Mortgaged Properties
which share the same tenant represent greater than thirty-five percent (35%) of
Pool Value in the aggregate; or

 

- 15 -



--------------------------------------------------------------------------------

(c) Fifty-five percent (55%).

“Pool Value” means the lesser of (a) the aggregate Appraised Value of the
Mortgaged Properties or (b) the aggregate Cost of the Mortgaged Properties.
During the initial Term, subject to the terms of Section 5.16, Administrative
Agent shall have the right to order updated appraisals of the Pool properties
for the purpose of determining Pool Value no more frequently than once annually.
Administrative Agent shall have the right to, and at the request of the Required
Lenders shall, order updated appraisals in connection with a requested extension
of the facility at Borrower’s expense.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
having Revolving Credit Exposures and unused Commitments representing at least
66-2/3% of the sum of the total Revolving Credit Exposures and unused
Commitments (excluding the Revolving Credit Exposures and unused Commitments of
such Defaulting Lenders) at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans.

 

- 16 -



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“SNDA Agreement” has the meaning set forth in Section 6.11(d).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to Borrower, Guarantor, Parent or any Credit
Party, as applicable (the “parent”), at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held by parent, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.

“Supermajority Lenders” means, at any time, Lenders that are not Defaulting
Lenders having Revolving Credit Exposures and unused Commitments representing at
least 75% of the sum of the total Revolving Credit Exposures and unused
Commitments (excluding the Revolving Credit Exposures and unused Commitments of
such Defaulting Lenders) at such time.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder.

“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation) less (1) all intangible assets and (2) all liabilities (including
contingent and indirect liabilities), all determined in accordance with GAAP.
The term “intangibles” shall include, without limitation, (i) deferred charges
such as straight-line rents and other non-cash items, and (ii) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like intangibles. The term “liabilities” shall
include, without limitation, (i) Indebtedness secured by Liens on Property of
the Person with respect to which Tangible Net Worth is being computed whether or
not such Person is liable for the payment thereof, (ii) deferred liabilities,
and (iii) Capital Lease Obligations. Tangible Net Worth shall be calculated on a
consolidated basis in accordance with GAAP other than as provided herein.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

- 17 -



--------------------------------------------------------------------------------

“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Mortgaged Properties.

“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the aggregate revolving Loan Commitment,
issued in favor of the Administrative Agent by a title insurance company
satisfactory to the Administrative Agent and insuring that title to the
Mortgaged Properties is vested in Borrower, free and clear of any Lien,
objection, exception or requirement, and that each Deed of Trust creates a valid
first and prior lien on all the Mortgaged Properties, subject only to the
Permitted Encumbrances and such other exceptions as may be approved in writing
by the Administrative Agent. The Title Insurance Policy shall include such
provisions or endorsements as necessary to provide coverage on a revolving
credit basis (excluding creditor’s rights endorsements).

“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s and its Subsidiaries’ Real Property, plus (b) the
amount of any cash and cash equivalents, excluding tenant security and other
restricted deposits of the Borrower and its Subsidiaries. For any non-wholly
owned properties, Total Asset Value shall be adjusted for Borrower’s and
Subsidiaries’ pro rata ownership percentage.

“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Borrower’s Indebtedness plus the Parent’s Indebtedness to (b) Total
Asset Value.

“Transaction Costs” means the ordinary and customary costs incurred by the
Borrower in acquiring a Real Property.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

“Value” means the sum of the following:

(a) for Real Property that is not in the Pool, the acquisition cost of such Real
Property; plus

(b) for Real Property that is in the Pool, the aggregate Pool Value.

“WKI” has the meaning set forth in Section 5.16.

“WKI Lease” has the meaning set forth in Section 5.16.

 

- 18 -



--------------------------------------------------------------------------------

“WKI TILC Budget” has the meaning set forth in Section 5.16.

“WKI Vacancy Date” has the meaning set forth in Section 5.16.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the Lead
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05 Designation of Lead Borrower as Agent for Borrower.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s agent to obtain loans and advances under the Loan, the
proceeds of which shall be available to each Borrower as set forth herein. As
the disclosed principal for its agent, each Borrower shall be obligated to the
Administrative Agent and the Lenders on account of loans and advances so made
under the Loan as if made directly by the Lenders to that Borrower,
notwithstanding the manner by which such loans and advances are recorded on the
books and records of the Lead Borrower and/or of any Borrower (including,
without limitation, on account of any such treatment of said loan or advance as
an equity investment in a Borrower by Lead Borrower).

 

- 19 -



--------------------------------------------------------------------------------

(b) Each Borrower recognizes that credit available to it under the Loan is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower, jointly and severally, hereby assumes and agrees fully, faithfully,
and punctually to discharge all Indebtedness and other Obligations of all of the
Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a loan
or other advance under the Loan.

(d) The proceeds of each loan and advance provided under the Loan which is
requested by the Lead Borrower shall be advanced as and when otherwise provided
herein or as otherwise indicated by the Lead Borrower. The Lead Borrower shall
cause the transfer of the proceeds thereof to the Borrower(s) on whose behalf
such loan and advance was obtained. Neither the Administrative Agent nor any
Lender shall have any obligation to see to the application of such proceeds.

(e) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s attorney-in-fact to act in the Borrower’s name and stead and
to do and perform all matters, to grant to the Administrative Agent for the
benefit of the Lenders a security interest in the Collateral, transact all
business, and make, execute and acknowledge all Loan Documents and other
instruments relating to this Agreement including but not limited to, this
Agreement, the Note, and the Mortgage. The Borrowers hereby acknowledge and
agree that the power of attorney created hereby is coupled with an interest.

(f) Nothing contained herein shall be deemed or otherwise construed to modify,
waive, or otherwise limit the obligations of Guarantor under its respective
Guaranty to the Administrative Agent and the Lenders.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (ii) the sum of the total Revolving Credit Exposures exceeding the
total Maximum Loan Available Amount; provided however, that no Lender shall be
obligated to make a Revolving Loan in excess of such Lender’s Applicable
Percentage of the difference between the Maximum Loan Available Amount and the
Revolving Credit Exposure. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other

 

- 20 -



--------------------------------------------------------------------------------

Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000, provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of eight (8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, Lead Borrower (on behalf of the Borrower) shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, Boston, Massachusetts time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, Boston, Massachusetts time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in the form of Exhibit E attached hereto and hereby made a part hereof and
signed by Lead Borrower, on behalf of the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with

 

- 21 -



--------------------------------------------------------------------------------

respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration, in the case of a
Eurodollar Borrowing. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04 Reserved.

SECTION 2.05 Reserved.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Boston, Massachusetts time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts, or wire
transferred to such other account or in such manner as may be designated by the
Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

- 22 -



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Lead Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form of a Borrowing Request (with proper election made for an
interest rate election only) and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.08 Termination, Reduction and Increase of Commitments.

(a) Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date.

 

- 23 -



--------------------------------------------------------------------------------

(b) The Borrower may only reduce the Commitments without the prior written
consent of the Administrative Agent and all of the Lenders in the following
circumstances: the Borrower may from time to time reduce the Commitments,
provided that each reduction in the Commitments shall be in an amount that is at
least $25,000,000 and an integral multiple of $500,000, and the total
Commitments may not be reduced to less than $100,000,000 unless the Commitments
are reduced to zero and terminated. The Borrower shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the total Revolving Credit Exposures would exceed
the Maximum Loan Available Amount as reduced. After any reduction in the
Commitments, the Borrower’s option to increase the Commitments provided in
Section 2.08(d) shall terminate.

(c) The Lead Borrower shall notify the Administrative Agent of any election to
reduce the Commitments under Section 2.08(b) at least three (3) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Lead Borrower pursuant to this Section shall be
irrevocable. Any reduction of the Commitments shall be permanent. Each reduction
in the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments. A reduction in the outstanding principal balance
shall not constitute a reduction in the Commitments without the notice required
above being delivered to Administrative Agent as set forth above.

(d) So long as the Borrower is not then in Default, and the Borrower has not
previously decreased the Commitments under Section 2.08(b), the Borrower may,
prior to June 13, 2015, request that the Commitments be increased, so long as
(a) each increase is in a minimum amount of $10,000,000.00 and an integral
multiple of $5,000,000 (or such smaller amounts as the Administrative Agent may
approve), (b) the Borrower has not previously reduced the Commitments, and
(c) the aggregate Commitments do not exceed $400,000,000.00 (the “Maximum
Commitment”). If the Borrower requests that the total Commitments be increased,
the Administrative Agent shall use its best efforts to obtain increased or
additional commitments up to the Maximum Commitment, and to do so the
Administrative Agent may obtain additional lenders of its choice (and approved
by Borrower, such approval not to be unreasonably withheld or delayed), and
without the necessity of approval from any of the Lenders. The Borrower and each
other Credit Party shall execute an amendment to this Agreement, additional
Notes and other documents as the Administrative Agent may reasonably require to
evidence the increase of the Commitments, the addition of new projects as
Mortgaged Properties, if applicable, and the admission of additional Persons as
Lenders, if necessary.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date. At the request of each Lender, the Loans
made by such Lender shall be evidenced by a Note payable to such Lender in the
amount of such Lender’s Commitment.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

- 24 -



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

SECTION 2.10 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to
Section 2.15, if applicable.

(b) The Lead Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
Boston, Massachusetts time, three (3) Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., Boston, Massachusetts time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that is an integral multiple of $100,000 and not less than $500,000.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

(c) In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.

(d) Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans. Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.

(e) If at any time the total Revolving Credit Exposure of the Lenders exceeds
the then effective Maximum Loan Available Amount, the Borrower shall prepay the
Loans in an amount equal to such excess within one (1) Business Day after such
occurrence.

SECTION 2.11 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee (the “Unused Fee”), which shall accrue during the
period from and including the date of this Agreement to, but excluding, the date
on which such Commitment

 

- 25 -



--------------------------------------------------------------------------------

terminates (a) at .30% per annum on the average daily unused amount of the
Commitment of such Lender if usage is less than 50%, and (b) at .20% per annum
on the average daily unused amount of the Commitment of such Lender if usage is
greater than or equal to 50%. Unused Fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Unused Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All Unused Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day) and
shall be based on the then existing Commitments of the Lenders.

(b) The Borrower agrees to pay to the Administrative Agent and/or Syndication
Agent as applicable, for its own account, fees payable in the amounts and at the
times separately agreed upon in any fee letter executed by the Borrower in
connection with the transactions contemplated hereby.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Unused Fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

(d) In the event that the Maturity Date is extended in accordance with the terms
of Section 2.19, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender an extension fee equal to 0.20% of the aggregate
Commitments of the Lenders on the first effective day of the extension.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(x) the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

(c) Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (x) 4% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (y) the Maximum Rate, or (ii) in the
case of any other amount, the lesser of (x) 4% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or (y) the Maximum Rate; and
(B) after the occurrence of any Event of Default, at the option of the
Administrative Agent, or if the Administrative Agent is directed in writing by
the Required Lenders to do so, the Loan shall bear interest at a rate per annum
equal to the lesser of (x) 4% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (y) the Maximum Rate.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be

 

- 26 -



--------------------------------------------------------------------------------

payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
and twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than one relating to Excluded Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;

 

- 27 -



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b)), or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Lead Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.

 

- 28 -



--------------------------------------------------------------------------------

The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Lead Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Lead Borrower as will permit such payments to be
made without withholding or at a reduced rate. If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Lead Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Lead Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative

 

- 29 -



--------------------------------------------------------------------------------

Agent as may be necessary for the Lead Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Boston, Massachusetts time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its main offices in
Cleveland, Ohio, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03 shall be made directly to the Persons entitled thereto. If the
Administrative Agent receives a payment for the account of a Lender prior to
1:00 p.m., Boston, Massachusetts time, such payment must be delivered to the
Lender on the same day and if it is not so delivered due to the fault of the
Administrative Agent, the Administrative Agent shall pay to the Lender entitled
to the payment interest thereon for each day after payment should have been
received by the Lender pursuant hereto until the Lender receives payment, at the
Federal Funds Effective Rate. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements

 

- 30 -



--------------------------------------------------------------------------------

may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(b) or 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or Borrower or for any other reason, Parent, Borrower,
Administrative Agent, or the Lenders determine that (i) the Total Leverage Ratio
as calculated by Parent and Borrower as of any applicable date was inaccurate
and (ii) a proper calculation of the Total Leverage Ratio would have resulted in
higher or lower pricing for such period, then (A) if the proper calculation
results in a higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders, within three (3) Business Days after demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Credit Party under the Bankruptcy Code
of the United States, automatically and without further action by Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period, and (B) if the proper calculation
results in a lower pricing for such period, Borrower shall receive a credit or
refund of any overpayment promptly after such determination. This paragraph
shall not limit the rights of Administrative Agent or any Lender, as the case
may be, under Section 2.12(c) or under Article VII. To the extent that
Administrative Agent makes any determination under this Section 2.17(f) based on
computations provided by anyone other than Borrower, Administrative Agent shall
deliver a copy of same to the Borrower prior to the demand for excess interest
and fees.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.

(a) Each Lender will notify the Lead Borrower of any event occurring after the
date of this Agreement which will entitle such Person to compensation pursuant
to Sections 2.12 and 2.14 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, provided that such Person
shall not be liable for the failure to provide such notice. If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any such Person or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to avoid or

 

- 31 -



--------------------------------------------------------------------------------

minimize the amounts payable, including, without limitation, the designation of
a different lending office for funding or booking its Loans hereunder or the
assignment of its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19 Extension.

(a) Initial Extension. So long as no Event of Default or Default shall be in
existence on the date on which notice is given in accordance with the following
clause (i) and on the Maturity Date, Borrower may extend the Maturity Date to
June 13, 2017, upon satisfaction of the following: (i) delivery of a written
request to Administrative Agent at least sixty (60) days, but no more than one
hundred twenty (120) days, prior to the Maturity Date then in effect;
(ii) payment to Administrative Agent for the benefit of the Lenders of the
extension fee set forth in Section 2.11(d), which fee shall be payable on or
before the then applicable Maturity Date; and (iii) payment by Borrower of all
fees and expenses to Administrative Agent and the Lenders to the extent then
due. Such extension shall be evidenced by delivery of written confirmation of
the same by Administrative Agent to Borrower, but Administrative Agent’s failure
to timely deliver the notice shall not affect Borrower’s right to extend so long
as the conditions contained herein are satisfied.

(b) Second Extension. So long as no Event of Default or Default shall be in
existence on the date on which notice is given in accordance with the following
clause (i) and on the Maturity Date (as extended in accordance with Section
2.19(a)), Borrower may extend the Maturity Date to June 13, 2018, upon
satisfaction of the following: (i) delivery of a written request to
Administrative Agent at least sixty (60) days, but no more than one hundred
twenty (120) days, prior to the Maturity Date then in effect; (ii) payment to
Administrative Agent for the

 

- 32 -



--------------------------------------------------------------------------------

benefit of the Lenders of the extension fee set forth in Section 2.11(d), which
fee shall be payable on or before the then applicable Maturity Date; and
(iii) payment by Borrower of all fees and expenses to Administrative Agent and
the Lenders to the extent then due. Such extension shall be evidenced by
delivery of written confirmation of the same by Administrative Agent to
Borrower, but Administrative Agent’s failure to timely deliver the notice shall
not affect Borrower’s right to extend so long as the conditions contained herein
are satisfied.

(c) If the Maturity Date is extended, all of the other terms and conditions of
this Agreement and the other Loan Documents (including interest payment dates)
shall remain in full force and effect and unmodified, except as expressly
provided for herein. Each extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions:

(i) The representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);

(ii) no Default or Event of Default has occurred and is continuing on the date
on which the Borrower gives the Administrative Agent the extension request or on
the first day of the extension;

(iii) the Borrower shall be in compliance with all of the financial covenants
set forth in Section 5.02 hereof both on the date on which the extension request
is given to the Administrative Agent and on the first day of the extension;

(iv) the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders and the Administrative Agent under the
Loan Documents, including the extension fee described in Section 2.11(d) hereof;

(v) the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;

(vi) the Borrower shall execute and deliver to Administrative Agent such other
documents, financial statements, instruments, certificates, opinions of counsel,
Title Insurance Policy endorsements, reports, or amendments to the Loan
Documents as the Administrative Agent shall reasonably request regarding the
Credit Parties as shall be necessary to effect such extension; and

(vii) a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Credit Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied.

SECTION 2.20 Defaulting Lenders.

 

- 33 -



--------------------------------------------------------------------------------

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to ARTICLE VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, if so determined by Administrative Agent, to be held as cash
collateral for future funding obligations of such Defaulting Lender; third, as
the applicable Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by Administrative Agent; fourth, if so determined by Administrative
Agent and the applicable Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Credit Agreement; fifth, to the payment of any amounts
owing to the non-Defaulting Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement; and seventh, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if:
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share; and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.20(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. A Defaulting Lender shall not be entitled to receive any
Unused Fee pursuant to Section 2.11 for any period during which such Lender is a
Defaulting Lender (and the applicable Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(b) Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing in their reasonable discretion that a Defaulting Lender has taken such
action that it should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any

 

- 34 -



--------------------------------------------------------------------------------

conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Defaulting Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Defaulting Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no cessation in
status as Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising during the period that such Lender was a Defaulting
Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

SECTION 3.01 Organization; Powers. Each Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or which shall be completed at the appropriate
time for such filings under applicable securities laws, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any of the Borrower’s Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Credit Party or
any of the Borrower’s Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Credit Party or any of the
Borrower’s Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of any Credit Party or any of the Borrower’s
Subsidiaries, except pursuant to the Deed of Trust.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders financial statements as
of and for the fiscal year ended December 31, 2012 audited by and opined on by
Ernst & Young LLP, independent public accountants, for Borrower and the Parent.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash

 

- 35 -



--------------------------------------------------------------------------------

flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments.

(b) Since December 31, 2012, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
patents and other intellectual property material (excluding the rights to use
the name “Griffin”) to the Borrower’s business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Subject to the property conditions reports obtained with respect to each
Real Property, all components of all improvements included within the Real
Property owned or leased, as lessee, by any Credit Party, including, without
limitation, the roofs and structural elements thereof and the heating,
ventilation, air conditioning, plumbing, electrical, mechanical, sewer, waste
water, storm water, paving and parking equipment, systems and facilities
included therein, are in good working order and repair, subject to such
exceptions which are not reasonably likely to have, in the aggregate, a Material
Adverse Effect. All water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the Real Property owned or leased by any Credit Party are
installed and operating and are sufficient to enable the Real Property to
continue to be used and operated in the manner currently being used and
operated, and no Credit Party has any knowledge of any factor or condition that
reasonably could be expected to result in the termination or material impairment
of the furnishing thereof, subject to such exceptions which are not likely to
have, in the aggregate, a Material Adverse Effect. No improvement or portion
thereof is dependent for its access, operation or utility on any land, building
or other improvement not included in the Real Property owned or leased by the
Borrower or its Subsidiaries, other than for access provided pursuant to a
recorded easement or other right of way establishing the right of such access
subject to such exceptions which are not likely to have, in the aggregate, a
Material Adverse Effect.

(d) To each Credit Party’s knowledge, all franchises, licenses, authorizations,
rights of use, governmental approvals and permits (including all certificates of
occupancy and building permits) required to have been issued by Governmental
Authority to enable all Real Property owned or leased by Borrower or any of its
Subsidiaries to be operated as then being operated have been lawfully issued and
are in full force and effect, other than those which the failure to obtain in
the aggregate could not be reasonably expected to have a Material Adverse
Effect. No Credit Party is in violation of the terms or conditions of any such
franchises, licenses, authorizations, rights of use, governmental approvals and
permits, which violation would reasonably be expected to have a Material Adverse
Effect.

 

- 36 -



--------------------------------------------------------------------------------

(e) None of the Credit Parties has received any notice or has any knowledge, of
any pending, threatened or contemplated condemnation proceeding affecting any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof, or any proposed termination or impairment of any parking (except as
contemplated in any approved expansion approved by Administrative Agent, at any
such owned or leased Real Property or of any sale or other disposition of any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof in lieu of condemnation, which in the aggregate, are reasonably likely
to have a Material Adverse Effect.

(f) Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).

(g) There are no Persons operating or managing any Real Property other than the
Borrower and the Management Company pursuant to (i) the management agreements
delivered to Administrative Agent as of the Effective Date, and (ii) such other
management agreements in form and substance reasonably satisfactory to the
Administrative Agent. To Borrower’s knowledge, except as disclosed on the
Current Survey no improvement or portion thereof, or any other part of any Real
Property, is dependent for its access, operation or utility on any land,
building or other improvement not included in the Real Property owned or leased
by the Borrower or its Subsidiaries, other than for access provided pursuant to
a recorded easement or other right of way establishing the right of such access.

SECTION 3.06 Intellectual Property. To the knowledge of each Credit Party, such
Credit Party owns, or is licensed to use, all patents and other intellectual
property material (excluding such rights relating to use of the name “Griffin”)
to its business, and the use thereof by such Credit Party does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. To the knowledge of each Credit Party, there are no
material slogans or other advertising devices, projects, processes, methods,
substances, parts or components, or other material now employed, or now
contemplated to be employed, by any Credit Party with respect to the operation
of any Real Property, and no claim or litigation regarding any slogan or
advertising device, project, process, method, substance, part or component or
other material employed, or now contemplated to be employed by any Credit Party,
is pending or threatened, the outcome of which could reasonably be expected to
have a Material Adverse Effect.

SECTION 3.07 Litigation and Environmental Matters.

(a) Except as set forth in Schedule 3.07 attached hereto, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Credit Party or any of the Borrower’s Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

- 37 -



--------------------------------------------------------------------------------

(b) Except as disclosed in the environmental reports obtained with respect to
each Real Property and with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect :

(i) to the knowledge of the Credit Parties, all Real Property leased or owned by
Borrower or any of its Subsidiaries is free from contamination by any Hazardous
Material, except to the extent such contamination could not reasonably be
expected to cause a Material Adverse Effect;

(ii) to the knowledge of the Credit Parties, the operations of Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

(iii) neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

(iv) To the best of the Borrower’s knowledge, (A) the Borrower and its
Subsidiaries and all Real Property owned or leased by Borrower or its
Subsidiaries have all Environmental Permits necessary for the operations at such
Real Property and are in compliance with such Environmental Permits; (B) there
are no legal proceedings pending nor, to the knowledge of any Credit Party,
threatened to revoke, or alleging the violation of, such Environmental Permits;
and (C) none of the Credit Parties have received any notice from any source to
the effect that there is lacking any Environmental Permit required in connection
with the current use or operation of any such properties, in each case, except
to the extent the nonobtainment or loss of an Environmental Permit could not
reasonably be expected to have a Material Adverse Effect;

(v) neither the Real Property currently leased or owned by Borrower nor any of
its Subsidiaries, nor, to the knowledge of any Credit Party, (x) any predecessor
of any Credit Party, nor (y) any of Credit Parties’ Real Property owned or
leased in the past, nor (z) any owner of Real Property leased or operated by
Borrower or any of its Subsidiaries, are subject to any outstanding written
order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except to the extent such written order, contract or investigation
could not reasonably be expected to have a Material Adverse Effect;

(vi) none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the knowledge of each
Credit Party, are any such proceedings threatened, in either case, except to the
extent any such proceedings could not reasonably be expected to have a Material
Adverse Effect;

 

- 38 -



--------------------------------------------------------------------------------

(vii) neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
each Credit Party, any predecessor of any Credit Party, nor to the knowledge of
each Credit Party, any owner of Real Property leased by Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;

(viii) none of the operations of the Borrower or any of its Subsidiaries or, to
the knowledge of each Credit Party, of any owner of premises currently leased by
Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws; and

(ix) to the knowledge of the Credit Parties, there is not now, nor has there
been in the past (except, in all cases, to the extent the existence thereof
could not reasonably be expected to have a Material Adverse Effect), on, in or
under any Real Property leased or owned by Borrower or any of its Subsidiaries,
or any of their predecessors (A) any underground storage tanks or surface tanks,
dikes or impoundments (other than for surface water); (B) any friable
asbestos-containing materials; (C) any polychlorinated biphenyls; or (D) any
radioactive substances other than naturally occurring radioactive material.

SECTION 3.08 Compliance with Laws and Agreements. Each of the Credit Parties is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or to its knowledge, its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.09 Investment and Holding Company Status. Neither any of the Credit
Parties nor any of the Borrower’s Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

SECTION 3.10 Taxes. Each Credit Party and each of the Borrower’s Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower does not have any Plans as of
the date hereof. As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions

 

- 39 -



--------------------------------------------------------------------------------

used for purposes of Statement of Financial Accounting Standards No. 87) will
not exceed the fair market value of the assets of all such underfunded Plans.

SECTION 3.12 Disclosure. The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit Party, or any of its Subsidiaries is subject, and all other
matters known to it, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

SECTION 3.13 Insurance. Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of Borrower and its Subsidiaries, specifying
for each such policy and program, (i) the amount thereof, (ii) the risks insured
against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof and (v) the
expiration date thereof, with Administrative Agent, for the benefit of the
Lenders, being named as mortgagee, additional insured and loss payee, as
applicable. Such insurance policies and programs (or such other similar policies
as are permitted pursuant to Section 5.06) are currently in full force and
effect, and, together with payment by the insured of scheduled deductible
payments, are in amounts sufficient to cover the replacement value of the
respective assets of the Borrower and its Subsidiaries.

SECTION 3.14 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no proceeds of any Loan
will be used to purchase or carry any margin stock.

SECTION 3.15 Subsidiaries; REIT Qualification. As of the Effective Date, the
Parent has only the Subsidiaries listed on Schedule 3.15 attached hereto. The
Borrower qualifies as a “qualified REIT subsidiary” under Section 856 of the
Code. The Parent is a Maryland corporation duly organized pursuant to articles
of incorporation filed with the Maryland Department of Assessments and Taxation,
and is in good standing under the laws of Maryland. The Parent conducts its
business in a manner which enables it to qualify as a real estate investment
trust under, and to be entitled to the benefits of, §856 of the Code, and has
elected to be treated as and will be entitled to the benefits of a real estate
investment trust thereunder.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party

 

- 40 -



--------------------------------------------------------------------------------

signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of each such Loan Document other than the Notes) that such party
has signed a counterpart of the Loan Documents, together with copies of all Loan
Documents.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bryan Cave LLP, Ryley, Carlock & Applewhite, Vorys, Sater, Seymour and
Pease LLP, Foster Pepper PLLC, Lyon and Caron LLP, DLA Piper LLP (US) and Kutak
Rock LLP, counsel for the Borrower and the Guarantor, and such other counsel as
the Administrative Agent may approve, covering such matters relating to the
Credit Parties, the Loan Documents or the Transactions as the Required Lenders
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party’s compliance with
Section 9.14 and other customary “know your customer” requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) The Administrative Agent shall have received a Compliance Certificate and
Borrowing Base Certificate, dated the date of this Agreement and signed by a
Financial Officer of Borrower, in form and substance satisfactory to the
Administrative Agent.

(e) The Administrative Agent and Syndication Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f) The Administrative Agent and Lenders shall have received such documents and
certificates (including insurance certificates) as the Administrative Agent may
require evidencing Borrower’s satisfaction of all insurance requirements for
each Mortgaged Property, including, without limitation, adequate flood insurance
for those Mortgaged Properties located in a special flood hazard area as
designated by any federal Government Authorities.

(g) The Administrative Agent shall have received copies of all other Loan
Documents, and the Appraisal (which will be updated annually if requested by the
Administrative Agent or the Required Lenders), the Environmental Assessment, the
Title Insurance Policy and the Current Survey (in each instance as delivered in
connection with the original closing of the Loan, with the Administrative Agent
receiving an acceptable endorsement to each Title Policy), property condition
assessments and such other due diligence information as the Administrative Agent
may require for each Mortgaged Property.

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

- 41 -



--------------------------------------------------------------------------------

(a) The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) With respect to any requested Borrowings, the Borrower shall have complied
with Section 2.03.

(d) The Administrative Agent shall have received a Compliance Certificate signed
by a Financial Officer of Borrower.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

 

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 120 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, together with all notes thereto, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young,
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, and (ii) a Real Property Portfolio Summary Schedule,
broken out by Mortgaged Properties in the Pool and all other properties of the
Parent and its Subsidiaries, detailing at a minimum, the property address,
square footage, tenant, rent and lease expiration date;

 

- 42 -



--------------------------------------------------------------------------------

(c) concurrently with the delivery thereof, copies of all quarterly and annual
reporting provided to the investors in the Parent;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Parent (the
“Compliance Certificate”) in the form of Exhibit B attached hereto and a
borrowing base certificate of a Financial Officer of the Parent (the “Borrowing
Base Certificate”) in the form of Exhibit G attached hereto;

(e) promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary with the
Securities and Exchange Commission (including registration statements and
reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent or the Borrower
to its shareholders generally, as the case may be;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidiary of the Borrower, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may reasonably request; and

(g) promptly following receipt thereof, any financial information received by
Borrower from any tenant at a Mortgaged Property. To the extent any tenant
providing such financial information is not a publicly held company, the
provision of such information shall be made subject to the acknowledgment and
acceptance by any third party to whom such financial information is provided
that such financial information is being disseminated on a confidential basis in
accordance with Agent’s standard syndication process which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access such financial information. Agent may use any such confidential
information from tenants only in connection with performing analysis consistent
with the terms of this Agreement and may disseminate such information only to
its employees, affiliates, directors, members, partners, co-lenders, agents and
advisors having a need for access to such information in connection therewith.
Agent shall also be permitted to provide such confidential financial information
to any special servicer, rating agency or other third party entitled to receive
the same under the terms of any servicing agreement to which Agent is a party.

SECTION 5.02 Financial Tests. The Parent and the Borrower shall have and
maintain, on a consolidated basis in accordance with GAAP, tested as of the
close of each fiscal quarter:

(a) a Total Leverage Ratio no greater than sixty five percent (65%) at all
times;

(b) an Interest Coverage Ratio of not less than 2.00:1.00 at all times;

(c) a Fixed Charge Coverage Ratio of not less than 1.75:1.00 at all times;

(d) a Tangible Net Worth of at least (i) $157,650,464, plus (ii) eighty percent
(80%) of the net proceeds (gross proceeds less reasonable and customary costs of
sale and issuance paid to Persons not Affiliates of any Credit Party) received
by the Parent or the Borrower at any time

 

- 43 -



--------------------------------------------------------------------------------

from the issuance of stock (whether common, preferred or otherwise) of the
Parent or the Borrower after the date of this Agreement, plus one hundred
percent (100%) of the amount of equity in any properties contributed to the
Parent after the Effective Date, at all times;

(e) the ratio of (i) the Indebtedness that bears interest at a varying rate of
interest or that does not have the interest rate effectively fixed pursuant to a
Hedging Agreement, to (ii) the Indebtedness, shall not exceed thirty percent
(30%), with any Hedging Agreement to be approved by Administrative Agent in its
reasonable discretion.

SECTION 5.03 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):

(a) the occurrence of any Default;

(b) within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

At the Administrative Agent’s option, after the happening of any of the events
listed in clauses (a), (b) or (d) above, the Administrative Agent may obtain, or
cause the Borrower to obtain, an updated Appraisal for the property giving rise
to such events, all at the Borrower’s expense.

SECTION 5.04 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.01 and shall
not apply to the real estate investment trust status of the Parent until such
time as the Parent has made its initial election to be treated as a real estate
investment trust under the Code. Each Person that is a Borrower must at all
times be a wholly owned Subsidiary of Parent.

SECTION 5.05 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP

 

- 44 -



--------------------------------------------------------------------------------

and (c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties; Insurance.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (ii) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are set forth in the schedule provided pursuant to
Section 3.13, with Administrative Agent named as loss payee and a beneficiary of
such insurance on substantially similar policies and programs as are acceptable
to Administrative Agent.

(b) The Borrower shall maintain the following insurance coverages for each of
the Mortgaged Properties in the Pool:

(i) An all-risk policy of permanent property insurance insuring the Mortgaged
Property against all risks of any kind or character except those permitted by
the Administrative Agent in writing to be excluded from coverage thereunder.

(ii) A boiler and machinery insurance policy covering loss or damage to all
portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.

(iii) An all-risk policy of insurance covering loss of earnings and/or rents
from the Mortgaged Property in the event that the Mortgaged Property is not
available for use or occupancy due to casualty, damage or destruction required
to be covered by the policies of insurance described in (i) and (ii) above.

(iv) Commercial general liability, auto liability, umbrella or excess liability
and worker’s compensation insurance against claims for bodily injury, death or
property damage occurring on, in or about the Mortgaged Property in an amount
and containing terms acceptable to the Administrative Agent.

(v) Pollution liability insurance with a maximum policy limit of no less than
$10,000,000.00 and otherwise containing terms acceptable to the Administrative
Agent and in legal form satisfactory to counsel for the Administrative Agent.

(vi) Such other insurance against other insurable hazards, risks or casualties
which at the time are commonly insured against in the case of owners and
premises similarly situated, due regard being given to the financial condition
of the Borrower, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.

(vii) All required insurance will be written on forms acceptable to the
Administrative Agent and by companies having a Best’s Insurance Guide Rating of
not less than A/IX or A+/IX (subject to the requirements of any Lease in place
as of the date a Borrower acquires a Mortgaged Property) and which are otherwise
acceptable to the Administrative Agent, and such insurance (other than third
party liability insurance) shall be written or endorsed so that all losses are
payable to the Administrative Agent, as Administrative Agent for the Lenders.
The original policies evidencing such insurance

 

- 45 -



--------------------------------------------------------------------------------

shall be delivered by the Borrower to the Administrative Agent and held by the
Administrative Agent, unless Administrative Agent expressly consents to accept
insurance certificates instead. Each such policy shall expressly prohibit
cancellation or modification of insurance without thirty (30) days’ written
notice to the Administrative Agent. The Borrower agrees to furnish (only to the
extent available in the event such premiums are paid directly by tenants) due
proof of payment of the premiums for all such insurance to Administrative Agent
promptly after each such payment is made and in any case at least fifteen
(15) days before payment becomes delinquent.

(c) The Borrower will pay and discharge all taxes, assessments, maintenance
charges, permit fees, impact fees, development fees, capital repair charges,
utility reservations and standby fees and all other similar impositions of every
kind and character charged, levied, assessed or imposed against any interest in
any of the Mortgaged Property owned by it, as they become payable and before
they become delinquent. The Borrower shall furnish receipts evidencing proof of
such payment to the Administrative Agent promptly after payment and before
delinquency.

(d) Except as may be required under the terms of any Approved Lease, all
proceeds of insurance shall be paid to Administrative Agent and, at
Administrative Agent’s option, be applied to Borrower’s Obligations or released,
in whole or in part, to pay for the actual cost of repair, restoration,
rebuilding or replacement (collectively, “Cost To Repair”). If the Cost To
Repair does not exceed twenty percent (20%) of the Pool Value of the subject
Mortgaged Property, provided no Event of Default is then in existence,
Administrative Agent shall release so much of the insurance proceeds as may be
required to pay for the actual Cost to Repair in accordance with and subject to
the provisions of Section 5.06(e) below.

(e) If Administrative Agent elects or is required to release insurance proceeds,
Administrative Agent may impose (subject to the requirements of any Approved
Lease), reasonable conditions on such release which shall include, but not be
limited to, the following:

(i) Prior written approval by Administrative Agent, which approval shall not be
unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the restoration or repair of the loss or damage;

(ii) Waivers of lien, architect’s certificates, contractor’s sworn statements
and other evidence of costs, payments and completion as Agent may reasonably
require;

(iii) If the Cost To Repair does not exceed $500,000.00, the funds to pay
therefor shall be released to Borrower. Otherwise, funds shall be released upon
final completion of the Repair Work, unless Borrower requests earlier funding,
in which event partial monthly disbursements equal to 90% of the value of the
work completed shall be made prior to final completion of the repair,
restoration or replacement and the balance of the disbursements shall be made
upon full completion and the receipt by Administrative Agent of satisfactory
evidence of payment and release of all liens;

(iv) Determination by Administrative Agent that the undisbursed balance of such
proceeds on deposit with Administrative Agent, together with additional funds
deposited for the purpose, shall be at least sufficient to pay for the remaining
Cost To Repair, free and clear of all liens and claims for lien;

 

- 46 -



--------------------------------------------------------------------------------

(v) All work to comply with the standards, quality of construction and Legal
Requirements applicable to the original construction of the Property;

(vi) in Administrative Agent’s good faith judgment the Repair Work is likely to
be completed at least three (3) months prior to the Maturity Date; and

(vii) each tenant of the Property which might otherwise have a right to
terminate its lease on account of such casualty shall have waived its right to
so terminate conditioned only upon the repair work being completed within a
reasonable period of time acceptable to Administrative Agent or such period as
is expressly provided in the applicable leases, whichever is longer, so long as
the period does not exceed the period for which rent loss insurance is
available.

(f) Subject to the requirements of any Approved Lease, if there is any
condemnation for public use of a Mortgaged Property or of any Collateral, the
awards on account thereof shall be paid to Administrative Agent and shall be
applied to Borrower’s obligations, or at Administrative Agent’s discretion
released to Borrower. If, in the case of a partial taking or a temporary taking,
in the sole judgment of Administrative Agent the effect of such taking is such
that there has not been a material and adverse impairment of the viability of
the Mortgaged Property or the value of the Collateral, so long as no Default
exists Administrative Agent shall release awards on account of such taking to
Borrower if such awards are sufficient (or amounts sufficient are otherwise made
available) to repair or restore the Administrative Property to a condition
reasonably satisfactory to Administrative Agent subject to the requirements of
Section 5.06(e).

SECTION 5.07 Books and Records; Inspection Rights.

(a) The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.

(b) The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.08 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.09 Use of Proceeds. The proceeds of the Loans will be used for
acquisition, acquisition fees and expenses, development and enhancement of Real
Property, debt refinancing, capital and tenant improvements and working capital.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for financing, funding or completing the hostile acquisition of
publicly traded Persons or for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X.

 

- 47 -



--------------------------------------------------------------------------------

SECTION 5.10 Fiscal Year. Borrower shall maintain as its fiscal year the twelve
(12) month period ending on December 31 of each year.

SECTION 5.11 Environmental Matters.

(a) Borrower shall comply and shall cause each of its Subsidiaries and each Real
Property owned or leased by such parties to comply in all material respects with
all applicable Environmental Laws currently or hereafter in effect, except to
the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.

(b) If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.

(c) Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority.

(d) If the Borrower fails to timely take, or to diligently and expeditiously
proceed to complete in a timely fashion, any action described in this Section,
the Administrative Agent may, after notice to the Lead Borrower, with the
consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so. All sums so advanced or paid by the Administrative Agent
(including reasonable counsel and consultant and investigation and laboratory
fees and expenses, and fines or other penalty payments) and all sums advanced or
paid in connection with any judicial or administrative investigation or
proceeding relating thereto, will become due and payable from the Borrower ten
(10) Business Days after demand, and shall bear interest at the rate for past
due interest provided in Section 2.12(c) from the date any such sums are so
advanced or paid by the Administrative Agent until the date any such sums are
repaid by the Borrower. Promptly upon request, the Borrower will execute and
deliver such instruments as the Administrative Agent may deem reasonably
necessary to permit the Administrative Agent to take any such action, and as the
Administrative Agent may require to secure all sums so advanced or paid by the
Administrative Agent. If a Lien is filed against the Mortgaged Property by any
Governmental Authority resulting from the need to expend or the actual expending
of monies arising from an action or omission, whether intentional or
unintentional, of the Borrower or for which any Borrower is responsible,
resulting in the Releasing of any Hazardous Material into the waters or onto
land located within or without the State where the Mortgaged Property is
located, then the Borrower will, within thirty (30) days from the date that the
Borrower is first given notice that such Lien has been placed against the
Mortgaged Property (or within such shorter period of time as may be specified by
the Administrative Agent if such Governmental Authority has commenced steps to
cause the Mortgaged Property to be sold pursuant to such Lien), either (i) pay
the claim and remove the Lien, or (ii) furnish a cash deposit, bond or such
other security with respect thereto as

 

- 48 -



--------------------------------------------------------------------------------

is satisfactory in all respects to the Administrative Agent and is sufficient to
effect a complete discharge of such Lien on the Mortgaged Property.

SECTION 5.12 Property Pool.

(a) The Borrower will at all times own in fee simple title a pool (the “Pool”)
of properties that each meet the requirements of a Mortgaged Property that are
subject to a Deed of Trust and Environmental Indemnity and are Collateral and
that are not subject to a Lien in any manner, other than Permitted Encumbrances,
with the following characteristics and meeting the following requirements:

(i) a final certificate of occupancy, or the local equivalent has been issued by
the appropriate Governmental Authority for all of the improvements on the Real
Property;

(ii) no material deferred maintenance and no capital improvements are required
or if required, adequate reserves, pledged to the Agent (unless the subject
tenant is obligated to pay for such maintenance or capital improvements), are
made therefor to continue operating as an office, industrial, warehouse or
distribution property (or such other use as the Majority Lenders may approve),
as determined by an architectural or engineering report approved by the
Administrative Agent;

(iii) (1) the Administrative Agent must have received Phase I environmental
reports, together with an acceptable reliance letter, from third-party
independent consultants for each Mortgaged Property in, or to be added to, the
Pool that do not disclose any adverse material environmental conditions, (2) the
owner of the subject property must be able to make the representations and
warranties in Sections 3.05 and 3.07 as to each Mortgaged Property in, or to be
added to, the Pool, (3) the owner of the subject Mortgaged Property must have
provided a current Survey, Title Insurance Policy, Financing Statement, flood
zone certification, probable maximum loss study (if applicable), a copy of the
tenant leases with any amendments, an estoppel from such tenant, a SNDA
Agreement from such tenant, and all other documents required for Collateral as
the Administrative Agent may require (which will include, at a minimum, proof of
casualty and liability insurance complying with this Agreement, architect’s or
engineer’s inspection report (together with an acceptable reliance letter(s)),
central and local Uniform Commercial Code searches, Appraisal, purchase
agreement, recent photographs, a Compliance Certificate and an updated Borrowing
Base Certificate) and in form and substance satisfactory to the Administrative
Agent;

(iv) the Mortgaged Property owner must have joined in, and assumed all
obligations of a “Borrower” under, this Agreement and the other Loan Documents,
all in form and substance satisfactory to the Administrative Agent, including,
without limitation, (a) entering into a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, (b) Borrower, Guarantor, such owner and the Administrative Agent entering
into an amendment to the Environmental Indemnity, (c) such owner executing and
delivering such other collateral documents with respect to the Mortgage Property
in connection with such joinder as required by and in form and substance
satisfactory to Administrative Agent, (d) such owner delivering such
organizational documents, directors’ or comparable resolutions, secretary’s,
incumbency and like certificates, opinions of counsel and other documents as

 

- 49 -



--------------------------------------------------------------------------------

required by the Administrative Agent in connection with such joinder provided
the same are consistent with the terms of this Agreement.

(v) For any Mortgaged Property whereby an existing lease is being amended to
expand the premises covered by such lease pursuant to an Approved Lease, Agent
shall complete all reasonable due diligence and monitoring in connection with
Revolving Loans; and

(vi) the Mortgaged Property is otherwise approved by the Administrative Agent
and the Required Lenders in their sole discretion. As of the Effective Date the
Real Property assets included in the Pool are listed on Schedule 5.12 attached
hereto.

(b) Notwithstanding the foregoing, there shall be at least four (4) separate
Mortgaged Properties in the Pool.

SECTION 5.13 Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement. The Administrative Agent has agreed in some instances that the
maximum amount secured by a Deed of Trust may be limited in order to reduce fees
or taxes paid by the Borrower in a particular jurisdiction. If an Appraisal
reflects that the Appraised Value of a Real Property asset subject to a Deed of
Trust is in excess of the maximum amount secured by the Deed of Trust, then
within ten (10) days after written notice from the Administrative Agent to the
Lead Borrower, upon the reasonable request of the Administrative Agent, the
Borrower will execute an amendment to the Deed of Trust and such other
documentation as is necessary to increase the amount secured by the Deed of
Trust to at least the Appraised Value of the subject Real Property.

SECTION 5.14 Partial Releases. The Borrower may obtain the release of any
Mortgaged Property (the “Release Tract”) from the liens and security interests
of the Loan Documents if it satisfies the following terms and conditions:

(a) No Event of Default is in existence, and the release of the Release Tract
will not cause there to be a Default (including under Sections 2.01 or 5.12
hereof). Lead Borrower will deliver to the Administrative Agent a Borrowing Base
Certificate with pro forma information without the Release Tract.

(b) The release will be for the complete Mortgaged Property, and not for just a
portion thereof.

(c) No less than fifteen (15) days prior to the date of the requested release
(“Partial Release Date”), the Borrower shall deliver to the Administrative Agent
a written request for such partial release (the “Release Request”).

(d) The Borrower shall provide the Administrative Agent with an endorsement to
the Title Insurance Policy, if required with respect to interrelated Title
Insurance Policies, and such other documents as may be reasonably required by
the Administrative Agent, to confirm that the liens and security interests of
the Loan Documents remain valid and prior liens against the Mortgaged Properties
(the “Remaining Projects”).

 

- 50 -



--------------------------------------------------------------------------------

(e) The Borrower shall pay all costs and expenses incurred by the Administrative
Agent in connection with such Partial Release, including, without limitation,
reasonable attorneys’ fees, recording fees and any title policy endorsement
fees.

(f) The Administrative Agent shall have received satisfactory evidence that each
of the Remaining Projects which is adjoining or which shares access or easements
with the Release Tract, if any, has adequate access and joint use easements,
that there are no encroachments from or on to the Release Tract, and that there
is no inability to use required facilities or amenities, which evidence may be
provided by a Current Survey of the affected Remaining Projects.

Subject to the satisfaction of the provisions of this Section, any Borrower
owning the Release Tract which has no other ownership interest in any of the
Remaining Projects, will be released from further payment and performance of the
Loans on the Partial Release Date, other than obligations under the
Environmental Indemnity.

SECTION 5.15 Parent Covenants. The Parent will:

(a) own, directly or indirectly, all of the general partner interests in
Borrower and, once acquired, will not sell or transfer any of its limited
partner interests in the Borrower (provided other limited partners may sell or
transfer their respective limited partner interests, subject to compliance with
Section 9.14 below);

(b) maintain management and control of Borrower;

(c) conduct substantially all of its operations through Borrower and one or more
of Borrower’s Subsidiaries;

(d) comply with all Legal Requirements to maintain, and, after its initial
election, will at all times elect, qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(i) of the Code; and

(e) promptly contribute to Borrower the net proceeds of any stock sales or debt
offerings.

SECTION 5.16 World Kitchen Mortgaged Property. World Kitchen, LLC (“WKI”)
currently leases and occupies the Mortgaged Property located at 5800 Industrial
Drive, Monee, Illinois (the “Monee Property”), pursuant to that certain Amended
and Restated Lease dated April 26, 2000 (the “WKI Lease”). In the event that WKI
vacates the Monee Property prior to the expiration of the term of the WKI Lease
(the date of such vacation, the “WKI Vacancy Date”), if the Monee Property is
not at least eighty-five percent (85%) occupied by either one or more sublease
tenants under a sublease that is coterminous with the WKI Lease and in
connection with which the sublease tenant is paying its rent as and when due or
one or more replacement tenants under a lease approved in accordance with the
terms of Section 6.11 hereof, then the following shall apply until execution of
the Monee Replacement Lease:

(a) as of the end of each twelve (12) month period following the WKI Vacancy
Date, the Pool LTV Ratio with respect to the Monee Property shall be reduced
from its initial value of sixty percent (60%) by ten (10) percentage points
(i.e. from 60% to 50%, 50% to 40%, etc.) per each twelve (12) month period and
in the event that, at any time, a sublease tenant fails to pay rent when due and
such failure results in the Monee Property not satisfying the eighty-five
percent (85%) threshold set forth above, such Pool LTV Ratio with respect to the
Monee

 

- 51 -



--------------------------------------------------------------------------------

Property shall be reduced to the value that it would have been pursuant to this
subsection (a) if such sublease had never been in place (e.g. from 60% to 30% if
three (3) twelve (12) month periods have occurred since the WKI Vacancy Date);

(b) every 24 months following the WKI Vacancy Date, Administrative Agent shall
obtain an updated Appraisal of the Monee Property, at the expense of Borrower,
for the purpose of determining the Appraised Value of the Monee Property in
connection with the determination of Pool Value and the Pool LTV Ratio with
respect to the Monee Property;

(c) if, at any time following the WKI Vacancy Date, WKI or any replacement
tenant other than pursuant to a Monee Replacement Lease, fails to pay rent when
due, the Monee Property shall no longer be considered a Mortgaged Property for
purposes of calculating the Borrowing Base Availability; and

(d) upon the WKI Vacancy Date, Borrower shall deposit into the Leasing Reserve
Account, in equal monthly installments over a twenty-four (24) month period
immediately following the WKI Vacancy Date, funds in an amount equal to the
tenant improvement and leasing commissions required to re-tenant the Monee
Property pursuant to a budget approved by Administrative Agent in is sole and
absolute discretion (the “WKI TILC Budget”). Funds on deposit in the Leasing
Reserve Account shall be made available to Borrower to pay leasing commissions
and tenant improvement costs incurred by Borrower in connection with a lease or
leases at the Monee Property approved by Administrative Agent in accordance with
the terms hereof and the other Loan Documents and in accordance with the WKI
TILC Budget. Following execution of the Monee Replacement Lease and provided
such Monee Replacement Lease remains in full force and effect and no Default or
Event of Default shall have occurred and be continuing, upon delivery to
Administrative Agent of evidence satisfactory to Administrative Agent that all
funds required in connection with the re-tenanting of the Monee Property have
been expended and the re-tenanting is complete, funds remaining in the Leasing
Reserve Account shall be refunded to Borrower.

Upon the execution the Monee Replacement Lease, Administrative Agent shall
obtain an updated Appraisal of the Monee Property, at the expense of Borrower,
for the purpose of determining the Appraised Value of the Monee Property in
connection with the determination of Pool Value and the Pool LTV Ratio with
respect to the Monee Property shall equal the applicable amount set forth in the
definition of Pool LTV Ratio.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a) Permitted Encumbrances; and

 

- 52 -



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Schedule 6.01; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations (whether present or future)
set forth in the governing loan documents, as of the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof.

SECTION 6.02 Fundamental Changes. The Borrower will not, and will not permit any
Subsidiary to:

(a) merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, Lead Borrower in
a transaction in which Lead Borrower is the surviving corporation, (ii) any
Person not a Credit Party may merge into, or consolidate with, any Subsidiary in
a transaction in which the surviving entity is a Subsidiary, (iii) any
Subsidiary not a Credit Party may sell, transfer, lease or otherwise dispose of
its assets to the Borrower or to another Subsidiary, (iv) any Subsidiary not a
Credit Party may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, (v) any Subsidiary which
is a Credit Party may merge into (or consolidate with) or liquidate or dissolve
into, any other Subsidiary which is a Credit Party, and (vi) any Subsidiary
which is a Credit Party may sell, transfer, lease or otherwise dispose of its
assets to Borrower or to any other Subsidiary which is a Credit Party; provided
that any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.03.

(b) sell, transfer, lease or otherwise dispose of any of its assets to a Person
other than pursuant to clause (a) above if (i) the Value of the assets disposed
of in any twelve (12) month period exceeds twenty-five percent (25%) of the
Value of the Borrower’s and its Subsidiaries’ Real Property, or (ii) the assets
disposed of in any twelve (12) month period contributed or made up more than
twenty-five percent (25%) of the Borrower’s Net Operating Income for such twelve
(12) month period.

(c) engage to any material extent in any business other than the ownership,
development, operation and management of office, industrial, warehouse,
distribution or educational properties (or mixed uses thereof) and businesses
reasonably related thereto, except as allowed by Section 6.03.

SECTION 6.03 Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness
(subject to Section 6.09 below) or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

- 53 -



--------------------------------------------------------------------------------

(a) Permitted Investments;

(b) Real Property operated as office, industrial, warehouse, distribution or
educational properties; and

(c) mergers, consolidations and other transactions permitted under Section 6.02,
so long as same do not cause the Borrower to be in violation of any provision of
this Section 6.03.

SECTION 6.04 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

SECTION 6.05 Restricted Payments. The Parent will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, during any calendar quarter, any Restricted Payment, except that any
of the following Restricted Payments are permitted: (a) Restricted Payments by
the Parent required to comply with Section 5.15(e), (b) provided no Default is
then in existence, Restricted Payment made by the Parent to its equity holders,
including in connection with the existing redemption and dividend reinvestment
plans, and (c) Restricted Payments declared and paid ratably by Subsidiaries to
Borrower and/or Parent with respect to their capital stock or equity interest.

SECTION 6.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties (with in
independent MAI appraisal delivered by a qualified third party appraiser being
conclusive to establish compliance with this requirement), (b) transactions
between or among the Borrower and its wholly owned Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 6.05.

SECTION 6.07 Parent Negative Covenants. The Parent will not (a) own any Property
other than the ownership interests of Borrower and other assets with no more
than $10,000,000.00 in value; (b) give or allow any Lien on the ownership
interests of Borrower; (c) create, incur, suffer or permit to exist, or assume
or guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness if the aggregate of such
Indebtedness would violate Section 5.02 or (d) engage to any material extent in
any business other than the ownership, development, operation and management of
office, industrial, warehouse, distribution or educational (or mixed uses
thereof) properties leased to third parties under triple net or absolute leases.

SECTION 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or as otherwise
approved by the Administrative Agent, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements

 

- 54 -



--------------------------------------------------------------------------------

relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Liens permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

SECTION 6.09 Indebtedness. Neither the Guarantor nor any Borrower shall, without
the prior written consent of the Required Lenders, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise with respect to any
Indebtedness on a recourse basis, except: (a) Indebtedness under this Agreement;
(b) Indebtedness incurred in connection with the construction, renovation or
expansion of Real Property, which Indebtedness is approved by the Administrative
Agent, such approval not to be unreasonably withheld; (c) Indebtedness under the
Bridge Loan; (d) Indebtedness of the Parent in an aggregate amount outstanding
at any one time not to exceed ten percent (10%) of the Total Asset Value;
(e) Indebtedness under any Hedging Obligations, (f) Indebtedness of the Parent
whose recourse is solely for so-called “bad-boy” acts, including without
limitation, (i) failure to account for a tenant’s security deposits, if any, for
rent or any other payment collected by a borrower from a tenant under the lease,
all in accordance with the provisions of any applicable loan documents,
(ii) fraud or a material misrepresentation made by a Borrower or any Guarantor,
or the holders of beneficial or ownership interests in such Borrower or any
Guarantor, in connection with the financing evidenced by the applicable loan
documents; (iii) any attempt by a Borrower or any Guarantor to divert or
otherwise cause to be diverted any amounts payable to the applicable lender in
accordance with the applicable loan documents; (iv) the misappropriation or
misapplication of any insurance proceeds or condemnation awards relating to the
Mortgaged Property; (v) voluntary or involuntary bankruptcy by a Borrower or any
Guarantor; and (vi) any environmental matter(s) affecting any Mortgaged Property
which is introduced or caused by a Borrower or any Guarantor or any holder of a
beneficial or ownership interest in a Borrower or any Guarantor;
(g) Indebtedness for trade payables and operating expenses incurred in the
ordinary course of business; and (h) waste. Nothing contained herein shall be
deemed to prohibit or prevent a Subsidiary of the Parent or of Griffin Capital
Essential Asset Operating Partnership, L.P. which is not a Borrower from
assuming or incurring any Indebtedness in connection with any investment allowed
under Section 6.03 above. The Required Lenders hereby consent to the existing
“bad-boy” recourse Indebtedness of Griffin Capital Essential Asset Operating
Partnership, L.P. in connection with the loans made to The GC Net Lease
(Carlsbad) Investors, LLC, a Delaware limited liability company and Emporia
Partners, LLC, a Delaware limited liability company.

SECTION 6.10 Management Fees. At any time that any Default or Event of Default
exists under this Agreement or any other Loan Document, then in any of such
event(s), no Credit Party may pay any management, property, asset or similar
fees to any other Credit Party or to any Subsidiary or Affiliate, including,
without limitation, to Griffin Capital Essential Asset Property Management, LLC
and/or Griffin Capital Essential Asset Advisor, LLC. All such parties shall
execute subordination agreements in form and substance acceptable to the
Administrative Agent with respect to such fees.

SECTION 6.11 Leases.

(a) Without Administrative Agent’s and Majority Lenders’ prior written consent
in each instance: (i) no lease or leases of the rentable space at any Mortgaged
Property shall be terminated, and (ii) no existing lease shall be modified or
amended, and no new lease shall be entered into. Administrative Agent and each
of the Lenders shall be provided with a full and complete copy of each proposed
lease and any amendment or modification thereof. Any lease, or modification or
amendment of lease, which has been so approved by Administrative Agent and

 

- 55 -



--------------------------------------------------------------------------------

the Majority Lenders, and, if so requested by Administrative Agent as to which
the tenant has executed an SNDA Agreement, estoppel certificate, or both,
acceptable to Administrative Agent, and any lease, or modification or amendment
of lease which does not require Administrative Agent’s approval, shall be an
“Approved Lease”.

(b) Any request by Borrower for an approval with respect to leasing matters
shall be accompanied, at a minimum, by the following: (i) the proposed lease or
amendment or modification thereof complete with all applicable schedules and
exhibits; (ii) a complete copy of any proposed guaranty; (iii) comprehensive
financial information with respect to the proposed tenant, sub-tenant or
assignee and, if applicable, the proposed guarantor (as to new leases or
amendments or modifications to existing leases involving material economic
changes, and as to proposed sub-lets or assignments); (iv) a brief written
summary of the proposed permitted uses and a discussion of how such uses relate
to other tenancies then existing at the Property; (v) an executive summary of
the terms and conditions of the proposed lease, sub-lease or assignment, and, if
applicable, the proposed guaranty; and (vi) an executive summary of the facts
and conditions relating to any proposed termination of lease.

(c) The Administrative Agent and the Majority Lenders shall act on requests from
Borrower for any approval under Section 6.11(a) in a commercially reasonable
manner and shall use commercially reasonable efforts to respond to any such
request within ten (10) Business Days following Administrative Agent’s or
Lenders’ receipt thereof. Administrative Agent’s response may consist of an
approval or disapproval of the request, or a conditional approval thereof
subject to specified conditions, or a request for further data or information,
or any combination thereof. In order to expedite the processing of requests for
such approvals, Borrower agrees to provide Administrative Agent and each of the
Lenders with as much advance information as is possible in a commercially
reasonable manner in advance of Borrower’s formal request for an approval.

(d) Administrative Agent shall have the right to require each tenant to execute
and deliver to Administrative Agent a subordination, non-disturbance of
possession and attornment agreement (“SNDA Agreement”) in form, content and
manner of execution acceptable to Agent and, from time to time, an estoppel
certificate in form and manner of execution acceptable to Administrative Agent.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee);

 

- 56 -



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or VI other than Sections 5.04, 5.05, 5.06,
5.07(a), 5.08, and 5.11;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over 30 days after notice thereof from the Administrative Agent to
the Lead Borrower (which notice will be given at the request of any Lender) and
if such default is not cureable within thirty (30) days and the Credit Party is
diligently pursuing cure of same, the cure period may be extended for 30 days
(for a total of 60 days after the original notice from the Administrative Agent)
upon written request from the Borrower to the Administrative Agent;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Subsidiary of the Borrower or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Subsidiary of the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(g) any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(h) any Credit Party or any Subsidiary of the Borrower shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any Subsidiary
of the Borrower or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment;

 

- 57 -



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000;

(k) the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect, other than as provided for in Section 5.14
of this Agreement;

(l) any Credit Party shall default under any Material Contract;

(m) any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document;

(n) any provision of any Loan Document with respect to the Collateral shall for
any reason ceases to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

(o) a Change in Control shall occur;

(p) Any Borrower, Guarantor or any Subsidiary thereof defaults under (a) any
recourse indebtedness in an aggregate amount equal to or greater than
$25,000,000 at any time, or (b) any non-recourse indebtedness in an aggregate
amount equal to or greater than $50,000,000 at any time; or

(q) a monetary default occurs under any loan or credit agreement evidencing or
related to a Bridge Loan, including, without limitation, that certain Bridge
Credit Agreement entered into on December 11, 2012 by and among KeyBank,
National Association, as administrative agent and lender, The GC Net Lease
(Redmond) Member, LLC and certain affiliated entities, collectively as borrower.

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Lead Borrower, take some or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. In the event of conflicting instructions or notices given to the
Borrower by the Administrative Agent and any Lender, the Borrower is hereby
directed and shall rely conclusively on the instruction or notice given by the
Administrative Agent.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

 

- 59 -



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Lead Borrower, and may be removed either (a) by
the Required Lenders in the event of the Administrative Agent’s gross negligence
or willful misconduct or (b) by the Supermajority Lenders (excluding the
Administrative Agent in its capacity as a Lender) at any time during which an
Event of Default exists under both this Agreement and the Bridge Loan. Upon any
such resignation or removal, the Required Lenders shall have the right, with the
approval of Borrower (provided no Default has occurred and is continuing), which
approval shall not be unreasonably withheld, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or is removed, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a Lender, or a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent for its own behalf shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent. The
Administrative Agent shall cooperate with any successor Administrative Agent in
fulfilling its duties hereunder.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Administrative Agent agrees to
provide the Lenders with copies of all material documents and certificates
received by the Administrative Agent from Borrower in connection with the Loans.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

- 60 -



--------------------------------------------------------------------------------

(a) if to the Borrower, to the Lead Borrower in care of Griffin Capital
Essential Asset REIT, Inc. at 2121 Rosecrans, Ste. 3321, El Segundo, California
90245, Attention: Kevin A. Shields (Telephone No. (310) 606-5900 and Telecopy
No. (310) 606-5910)); copy to: Mary Higgins, Griffin Capital, 790 Estate Drive,
Deerfield, Illinois 60015 (Telephone No. (847) 267-1180 and Telecopy No.
(897) 267-1237.

(b) if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and

(c) if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement, nor the intercreditor agreement entered into in
connection with the Bridge Loan, nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) reduce or increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable

 

- 61 -



--------------------------------------------------------------------------------

hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release any Credit
Party from its obligations under the Loan Documents or release any Collateral,
except as specifically provided for herein, without the written consent of each
Lender, (vii) subordinate the Loans or any Collateral without the written
consent of each Lender, (viii) waive or modify any conditions of extending the
Loans set forth in Section 2.19 without the written consent of each Lender
affected thereby, (ix) consent to the Collateral securing any other Indebtedness
without the written consent of each Lender; or (x) increase the maximum allowed
aggregate principal amount outstanding of the Bridge Loan above the amount set
forth in Section 9.15 without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(d) Notwithstanding any provision of this Agreement to the contrary none of the
Lenders or the existing Borrower will be required to execute assumption or
amendment documents to add a Person as a Borrower or as a Guarantor. If Real
Property assets are added to the Pool in accordance with this Agreement and the
owner is not already a Borrower, then such owner may be added as a Borrower as
required by Section 5.12 pursuant to a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, and in each case Borrower, Guarantor, such owner and the Administrative
Agent will enter into an amendment to the Environmental Indemnity.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-

 

- 62 -



--------------------------------------------------------------------------------

pocket expenses incurred during any waivers, workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of law in a final
non-appealable judgment, or the failure of the Indemnitee to make advances
pursuant to its Commitment in breach of its obligations hereunder.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten days
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated

 

- 63 -



--------------------------------------------------------------------------------

hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

Provided, no consent of the Borrower or Administrative Agent shall be required
in connection with any assignment to an entity acquiring, or merging with, a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement,

 

- 64 -



--------------------------------------------------------------------------------

and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) Borrower’s obligations hereunder shall
not be increased. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

 

- 65 -



--------------------------------------------------------------------------------

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(c) Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(d) Each Person constituting the Borrower shall be bound jointly and severally
with one another to make, keep, observe and perform the representations,
warranties, covenants,

 

- 66 -



--------------------------------------------------------------------------------

agreements, obligations and liabilities imposed by this Agreement and the other
Loan Documents upon the “Borrower.”

(e) Each Borrower agrees that it shall never be entitled to be subrogated to any
of the Administrative Agent’s or any Lender’s rights against any Credit Party or
other Person or any collateral or offset rights held by the Administrative Agent
or the Lenders for payment of the Loans until the full and final payment of the
Loans and all other obligations incurred under the Loan Documents and final
termination of the Lenders’ obligations, if any, to make further advances under
this Agreement or to provide any other financial accommodations to any Credit
Party. The value of the consideration received and to be received by each
Borrower is reasonably worth at least as much as the liability and obligation of
each Borrower incurred or arising under the Loan Documents. Each Borrower has
determined that such liability and obligation may reasonably be expected to
substantially benefit each Borrower directly or indirectly. Each Borrower has
had full and complete access to the underlying papers relating to the Loans and
all of the Loan Documents, has reviewed them and is fully aware of the meaning
and effect of their contents. Each Borrower is fully informed of all
circumstances which bear upon the risks of executing the Loan Documents and
which a diligent inquiry would reveal. Each Borrower has adequate means to
obtain from each other Borrower on a continuing basis information concerning
such other Borrower’s financial condition, and is not depending on the
Administrative Agent or the Lenders to provide such information, now or in the
future. Each Borrower agrees that neither the Administrative Agent nor any of
the Lenders shall have any obligation to advise or notify any Borrower or to
provide any Borrower with any data or information regarding any other Borrower.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits of a Borrower (general or special, time or
demand, provisional or final, but excluding any funds held by the Borrower on
behalf of tenants or other third parties) at any time held and other obligations
at any time owing by such Lender or Affiliate to or for the credit or the
account of a Borrower against any of and all the obligations of the Borrower now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Lead Borrower after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
in Boston, Massachusetts

 

- 67 -



--------------------------------------------------------------------------------

and in New York, New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

Notwithstanding the foregoing choice of law:

(i) matters relating to the creation, perfection, priority and enforcement of
the liens on and security interests in a Mortgaged Property or other assets
situated in another jurisdiction(s), including by way of illustration, but not
in limitation, actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of such state;

(ii) Administrative Agent shall comply with applicable law in such state to the
extent required by the law of such jurisdiction(s) in connection with the
foreclosure of the security interests and liens created under the Deed of Trust
or exercising any rights with respect to the Property directly, and the other
Loan Documents with respect to the Property or other assets situated in another
jurisdiction; and

(iii) provisions of Federal law and the law of such other jurisdiction(s) shall
apply in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Property as such terms are used in this Loan
Agreement, the Environmental Indemnity and the other Loan Documents

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF

 

- 68 -



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from any Credit Party relating to the Credit Party or
its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13 Interest Rate Limitation. If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders. If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate. All sums paid or agreed to be paid to the holders of the Loans for
the use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the

 

- 69 -



--------------------------------------------------------------------------------

interest rate is uniform throughout the full term of this Agreement. The
provisions of this Section shall control all agreements, whether now or
hereafter existing and whether written or oral, between the parties hereto.
Without notice to the Borrower or any other person or entity, the Maximum Rate,
if any, shall automatically fluctuate upward and downward as and in the amount
by which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.

SECTION 9.14 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 9.15 Bridge Loans. Notwithstanding anything herein to the contrary, one
or more wholly owned subsidiaries of a Borrower, whose only asset shall be its
equity ownership interests in a wholly owned subsidiary (including, without
limitation, any Borrower) (a “Property Owning Entity”) whose only asset is its
ownership interest in Real Property (including Mortgaged Properties within the
Pool) owned or to-be-acquired by such subsidiary, may incur a bridge loan
provided by Administrative Agent (such loan, a “Bridge Loan”), with the loan
entered into pursuant to the Bridge Credit Agreement dated December 11, 2012
constituting a Bridge Loan. The Bridge Loan may be secured by, among other
collateral, a pledge of the equity interest (or distributions) in such Property
Owning Entity, but no Bridge Loan may be secured by a lien on such owned or
to-be-acquired Real Property. The aggregate principal amount outstanding of such
Bridge Loans shall be no greater than Fifty Million Dollars ($50,000,000.00).
Guarantor may provide a guaranty in connection with such Bridge Loans and such
guaranty shall be pari passu with the Guaranty. The final maturity date of any
Bridge Loan shall not be later than May 18, 2014.

[Signature Pages Follow]

 

- 70 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership   By:     GRIFFIN CAPITAL ESSENTIAL ASSET REIT,
INC.,
a Maryland corporation, its General Partner   By:   /s/ Joseph E. Miller   Name:
  Joseph E. Miller   Title:   Chief Financial Officer

 

WILL PARTNERS REIT, LLC,

a Delaware limited liability company

  By:     WILL PARTNERS REIT MEMBER, LLC, a Delaware limited liability company  
  By:     GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership       By:     GRIFFIN CAPITAL ESSENTIAL ASSET REIT,
INC.,
a Maryland corporation,
its General Partner       By:   /s/ Joseph E. Miller       Name:   Joseph E.
Miller       Title:   Chief Financial Officer

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE GC NET LEASE (BEAVER CREEK) INVESTORS, LLC,
a Delaware limited liability company   By:     THE GC NET LEASE (BEAVER CREEK)
MEMBER, LLC, a Delaware limited liability company     By:     GRIFFIN CAPITAL
ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited partnership    
  By:     GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.,
a Maryland corporation,
its General Partner       By:   /s/ Joseph E. Miller       Name:   Joseph E.
Miller       Title:   Chief Financial Officer

 

THE GC NET LEASE (GV QUEBEC COURT) INVESTORS, LLC, a Delaware limited liability
company   By:     THE GC NET LEASE (GV QUEBEC COURT) MEMBER, LLC, a Delaware
limited liability company     By:     GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership       By:     GRIFFIN CAPITAL
ESSENTIAL ASSET REIT, INC.,
a Maryland corporation,
its General Partner       By:   /s/ Joseph E. Miller       Name:   Joseph E.
Miller       Title:   Chief Financial Officer

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE GC NET LEASE (RENTON) INVESTORS, LLC,

a Delaware limited liability company

 

By:   THE GC NET LEASE (RENTON) MEMBER, LLC,
a Delaware limited liability company

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET
REIT, INC.,
a Maryland corporation,
its General Partner

                            By:      /s/ Joseph E. Miller
                             Name:  Joseph E. Miller
                             Title:    Chief Financial Officer

THE GC NET LEASE (HOUSTON ENCLAVE)
INVESTORS, LLC, a Delaware limited liability company

 

By:   THE GC NET LEASE (HOUSTON ENCLAVE)
MEMBER, LLC, a Delaware limited liability
company

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET
REIT, INC.,
a Maryland corporation,
its General Partner

                            By:      /s/ Joseph E. Miller
                             Name:  Joseph E. Miller
                             Title:    Chief Financial Officer

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE GC NET LEASE (CHARLOTTE) INVESTORS, LLC,

a Delaware limited liability company

 

By:   THE GC NET LEASE (CHARLOTTE) MEMBER, LLC, a Delaware limited liability
company

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET
REIT, INC.,
a Maryland corporation,
its General Partner

                             By:   /s/ Joseph E. Miller
                             Name:   Joseph E. Miller
                             Title:   Chief Financial Officer

THE GC NET LEASE (PHOENIX CHANDLER)
INVESTORS, LLC, a Delaware limited liability company

 

By:   THE GC NET LEASE (PHOENIX CHANDLER)
MEMBER, LLC, a Delaware limited liability
company

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership

 

By:   GRIFFIN CAPITAL ESSENTIAL ASSET
REIT, INC.,
a Maryland corporation,
its General Partner

                             By:   /s/ Joseph E. Miller
                             Name:   Joseph E. Miller

                             Title:

  Chief Financial Officer

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.15, 6.05 and 6.07 of this Agreement.

 

GRIFFIN CAPITAL ESSENTIAL ASSET
REIT, INC.,
a Maryland corporation By:   /s/ Joseph E. Miller

Name: Joseph E. Miller

Title:   Chief Financial Officer

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Second Amended and
Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership, L.P.

 

KEYBANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent,

By:     /s/ Christopher T. Neil  

Christopher T. Neil

Senior Relationship Manager

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Second Amended and Restated Credit Agreement with Griffin
Capital Essential Asset Operating Partnership, L.P.

 

BANK OF AMERICA, N.A. By:   /s/ James Johnson

Name: James Johnson

Title:   Senior Vice President

 

Address:

Bank of America, N.A.

315 Montgomery Street, 6th Floor

CA5-704-06-37

San Francisco, CA 94104

Telecopy No.: (415) 913-2356

 

With a copy to:

 

Bank of America, N.A.

2001 Clayton Road, Building B

Concord, CA 94520

Attn: Saquib Equbal

Telecopy No.: (312) 453-3609

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Second Amended and Restated Credit Agreement with Griffin
Capital Essential Asset Operating Partnership, L.P.

 

REGIONS BANK By:   /s/ Lee Surtees

Name: Lee Surtees

Title:   Vice President

 

Address:

 

Regions Bank

1900 Fifth Avenue North, 15th Floor

Birmingham, AL 35203

Attention: Lee Surtees

Telecopy No.: (205) 264-5456

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Second Amended and Restated Credit Agreement with Griffin
Capital Essential Asset Operating Partnership, L.P.

 

FIFTH THIRD BANK By:   /s/ Matthew Rodgers

Name: Matthew Rodgers

Title:   Vice President

 

Address:

 

Fifth Third Bank

2029 Century Park East, Suite 1400

Los Angeles, CA 90067

Attention: Matthew Rodgers

Telecopy No.: (    )             

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Signature page to Second Amended and Restated Credit Agreement with Griffin
Capital Essential Asset Operating Partnership, L.P.

 

UNION BANK, N.A. By:   /s/ Richard Miles

Name: Richard Miles

Title:   Vice President

 

Address:

 

Union Bank, N.A.

145 S. State College Blvd., Suite 600

Brea, CA 92821

Attention:     Amelida Carreno

Facsimile:    (949) 752-8361

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

Name    Commitments      Applicable
Percentage  

KEYBANK, NATIONAL ASSOCIATION

   $ 40,000,000         21.053 % 

BANK OF AMERICA, N.A.

   $ 40,000,000         21.053 % 

REGIONS BANK

   $ 35,000,000         18.421 % 

FIFTH THIRD BANK

   $ 40,000,000         21.053 % 

UNION BANK, N.A.

   $ 35,000,000         18.421 % 

TOTAL

   $ 190,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 5.12

POOL

 

1. 5800 Industrial Drive, Monee, Illinois

2. 4065 Colonel Glenn Highway, Beavercreek, Ohio

3. 5800 South Quebec Street, Greenwood Village, Colorado

4. 500 Naches Avenue SW, Renton, Washington

5. 1200 Enclave Parkway, Houston, Texas

6. 2730 West Tyvola Road, Charlotte, North Carolina

7. 6700 West Morelos Place, Chandler, Arizona